Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/25/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on 02/02/2020.

The application has been amended as follows: 
Claims 1, 6 and 12 are amended as follows:

Claim 1 (Currently amended):

2.0% to 4.0% of Si; 0:003I % to 2.0% of Al; 0.0005% to 0.009% of S; 0.02% to 1.0% of Mn, 0.0005% to 0.004% of N; 0.004% or less of C excluding 0%, 0.005% to 0.07% of Cu; 0.0001% to 0.007% of O; 0.0001% to 0.003% of Ca;
individually or in a total amount of 0.05% to 0.2% of Sn or P; and the remainder comprising Fe and impurities; wherein the non-oriented electrical steel sheet is composed of a surface portion up to 2 µm from the surface of the steel sheet in the thickness direction and a base portion over 2 µm from the surface of the steel sheet in the thickness direction, wherein the number of sulfides having a diameter of 10 nm to 100 nm is larger than the number of the nitrides having a diameter of 10 nm to 100 nm, in the same area of base portion.

Claim 6.    (Currently amended) The non-oriented electrical steel sheet according to claim 1,
further comprising 0.0005% to 0.003% by weight of Ti; 
Claim 12 is amended by inserting “0.0001% to 0.003% of Ca” after recitation “0.0001% to 0.007% of O”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bae (KR20130076547).
Bae discloses instant claimed non-oriented electrical steel sheet comprising overlapping compositions as illustrated in Table 2 of previous office action 10/27/2020 Page 9.
wherein the number of sulfides having a diameter of 10 nm to 100 nm is larger than the number of the nitrides having a diameter of 10 nm to 100 nm, in the same area of base portion.” as recited in claim 1.
No prior art can be found to disclose instant claim 1 required steel sheet having compositions and “wherein the number of sulfides having a diameter of 10 nm to 100 nm is larger than the number of the nitrides having a diameter of 10 nm to 100 nm, in the same area of base portion.” As recited in claim 1.
As a result of allowed product claims 1-11, process claims 12-16 are also rejoined to be allowed.
Hence, claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNY R WU/Primary Examiner, Art Unit 1733